DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9 – 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 1, 2021.
Applicant’s election without traverse of Invention I in the reply filed on June 1, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2 and 7, the phrase "preferably" “in particular” and “especially” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ko et al. (CN 11217909).
As best understood by the Examiner Ko discloses in figures 1 – 7 a bearing unit (40) of a vehicle subassembly, preferably of an interior subassembly, wherein the vehicle subassembly has a vehicle-mounted support (24), in particular a vehicle steering wheel (1), and a component (10) which is to be fastened on the support, in particular an airbag module (not shown), comprising: at least one adjustable spacer element (40) for orienting the position of the component on the support, and a first fastener (60, 70) by which the support or the component can be fixed on the spacer element, wherein the spacer element has a support-side holding member (60, 70) comprising a first thread (72, 66), a component-side holding member (60, 70) comprising a second thread (66, 72) and a second fastener (42) by which the support-side holding member (60, 70) can be fixed on the support (24) or the component-side holding member (60, 70) can be fixed on the component (10), wherein the second thread engages in the first thread in such a way that the length of the spacer element varies by a rotational movement of the support-side holding member relative to the component-side holding member (claim 1). the support-side holding member or the component-side holding member is in the form of a nut (70) and the other one of the two holding members is especially in the form of a sleeve (64) screwed into the nut, in particular wherein the nut at least in portions has a toothing (best shown in figure 7, reference 74 area) on its outer circumferential surface (claim 2). the first fastener is arranged on the component side and comprises a stop spring (100) which can be fastened, on the one hand, to the component-side holding 
As best understood by the Examiner Ko discloses in figures 9 – 17 a bearing unit of a vehicle subassembly, preferably of an interior subassembly, wherein the vehicle subassembly has a vehicle-mounted support (24), in particular a vehicle steering wheel (1), and a component (10) which is to be fastened on the support, in particular an airbag module (not shown), comprising: at least one adjustable spacer element (40, 50, 80, 70, 90) for orienting the position of the component on the support, and a first fastener (60, 70) by which the support or the component can be fixed on the spacer element, wherein the spacer element has a support-side holding member (60, 70, 90) comprising a first thread (72, 66), a component-side holding member (60, 70, 80) comprising a second thread (66, 72) and a second fastener (40) by which the support-side holding member (60, 70) can be fixed on the support (24) or the component-side holding member (60, 70) can be fixed on the component (10), wherein the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi (8,202,033).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE T VERLEY/Primary Examiner, Art Unit 3618